Name: Commission Regulation (EEC) No 3637/83 of 20 December 1983 on arrangements for imports into France of certain textile products originating in Romania
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 12 . 83 Official Journal of the European Communities No L 360/27 COMMISSION REGULATION (EEC) No 3637/83 of 20 December 1983 on arrangements for imports into France of certain textile products originating in Romania Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 1 1 thereof, Whereas Article 1 1 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into France of certain textile products (category 69) speci ­ fied in the Annex hereto and originating in Romania have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 3589/82, on 12 September 1983 Romania was notified of a request for consultations ; Whereas, pending the outcome of the requested consultations, imports into France were suspended by Commission Regulation (EEC) No 2701 /83 (2) ; Whereas, in the course of consultations held on 18 October 1983 , it was agreed that imports of products falling within category 69 into France should be subject to quantitative limits for the years 1983 to 1986 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Romania into France between 1 January 1983 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1983 ; Whereas this quantitative limit does not prevent the importation of products covered thereby but shipped from Romania to France before the entry into force of Regulation (EEC) No 2701 /83 ; HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products originating in Romania and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex . Article 2 1 . Products as referred to in Article 1 , shipped from Romania to France before the date of entry into force of Regulation (EEC) No 2701 /83 and not yet released for free circulation , shall be so released subject to the presentation of a bill of lading or other transport docu ­ ment proving that shipment actually took place before that date . 2 . Imports of products shipped from Romania to France from the date of entry into force of Regulation (EEC) No 2701 /83 shall remain subject to the double- checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . In applying the provisions of paragraph 2, all quantities of products shipped from Romania to France from 1 January 1983 and released for free circulation shall be deducted from the quantitative limit for 1983 . This quantitative limit shall not, however, prevent the importation of products covered thereby but shipped from Romania to France before the entry into force of Regulation (EEC) No 2701 /83 or products covered by export licences issued as provided for in Regulation (EEC) No 2701 /83 . Article 3 Regulation (EEC) No 2701 /83 is hereby repealed. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986 . (') OJ No L 374, 31 . 12 . 1982 , p. 106 . (2 ) OJ No L 267, 29 . 9 . 1983 , p. 16 . No L 360/28 Official Journal of the European Communities 23 . 12. 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1983 . For the Commission Ã tienne DAVIGNON Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983 ) Description Third country Member State Units Quantitative limits 69 60.04 B IV b) 2 cc) 60.04-54 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Women's, girls ' and infants ' knitted or crocheted petticoats and slips, of synthetic textile fibres , other than babies ' garments Romania F 1 000 pieces 1983 : 360 1984 : 374 1985 : 389 1986 : 405